Exhibit 10.5
 
EMPLOYMENT AGREEMENT
 


EMPLOYMENT AGREEMENT, entered into as of __, 2016 (the “Agreement”), by and
between PAID, INC. a Delaware corporation (the “Company”), and ALLAN PRATT (the
“Employee”).
 
W I T N E S S E T H:
 
WHEREAS, the Company desires to employ the Employee as its President and Chief
Executive Officer so that it will have the benefit of his ability, experience
and services, and the Employee is willing to enter into an agreement to that
end, upon the terms and conditions hereinafter set forth; and
 
WHEREAS, as of the date of this Agreement, Employee is also causing EmergeIT,
Inc., an Ontario corporation that he substantially owns and controls, to enter
into a business combination with the Company for consideration that includes
this Agreement and the consideration contemplated herein;
 
NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereby covenant
and agree as follows:
 
1.              Employment
 
The Company hereby agrees to employ the Employee, and the Employee hereby agrees
to be in the employ of the Company, on and subject to the terms and conditions
of this Agreement.
 
2.              Term
 
The period of this Agreement (the “Agreement Term”) shall commence and become
effective on October __, 2016 (the “Effective Date”) and shall expire on
February 28, 2020 (the “Initial Term”).  The Agreement Term shall be
automatically extended for an additional year on the expiration of the Initial
Term and on each subsequent anniversary of such expiration, unless written
notice of non-extension is provided by either party to the other party at least
one hundred twenty (120) days prior to such date of expiration or anniversary,
as the case may be.  The period of the Employee’s employment hereunder (the
“Employment Period”) shall commence as of the Effective Date and shall expire at
the end of the Agreement Term, unless earlier terminated in accordance with the
terms and conditions of this Agreement or except as otherwise set forth herein.
 
3.              Position and Duties
 
(a)           Position, Reporting.  During the Employment Period, the Employee
shall serve as, and with the title, office and authority of, a President and
Chief Executive Officer of the Company.  The Employee shall have such duties and
authority as are normally associated with the senior officer of a corporation
and any other duties reasonably assigned to the Employee by the Board of
Directors of the Company.  Such duties and authority shall include the
management and operation of the Company’s business.  Employee shall work from an
office located at 79 Laurendale Avenue, Waterdown, ON LOR 2H3, Canada or such
other office as Employee shall designate in his sole discretion.
 
(b)           Business Time.  During the Employment Period, the Employee agrees
to devote his full business time, efforts and skills to the performance of his
duties and responsibilities under this Agreement.  Subject to Section 7 hereof,
the Employee shall not be precluded from devoting reasonable periods of time to
participate in professional, philanthropic or community activities; provided
that such activities do not significantly interfere with the Employee’s regular
performance of his duties and responsibilities hereunder.

 
-1-

--------------------------------------------------------------------------------

 

4.              Compensation and Benefits
 
In consideration of the services rendered by the Employee during the Employment
Period, and subject in all respects to the terms and provisions of this
Agreement, the Company shall pay or provide the Employee the compensation and
benefits set forth below:
 
(a)           Base Salary.  During the Employment Period, the Company shall pay
the Employee a base salary at the rate of One Hundred Eighty-Five Thousand
Dollars (US$185,000.00) per annum (the “Base Salary”).  The Base Salary, minus
any Provincial, federal, state and local payroll taxes and other withholding
legally required or properly requested by the Employee shall be paid in
accordance with the normal payroll practices of the Company.  The Base Salary
may be reviewed from time to time by the Board of Directors of the Company for
possible merit increases, but shall not be decreased.
 
(b)           Bonus. The Employee will be eligible to receive bonus compensation
from the Company in respect of each fiscal year (or portion thereof) during the
Employment Period as the Board of Directors of the Company may determine on the
basis of the Employee’s performance and other criteria that the Board deems
appropriate.  Such bonus compensation may be in the form of cash, equity awards
or both.
 
(c)           Equity Compensation.  In addition to equity bonuses described
above, Employee shall be eligible for stock or stock option awards pursuant to
any equity incentive program or plan adopted by the Company for its employees
generally.
 
(d)           Benefits.  The Employee shall be entitled to participate in the
employee and fringe benefit plans and programs of the Company in which employees
of the Company are generally eligible to participate from time to time during
the Employment Period, subject to and on a basis consistent with the terms,
conditions, eligibility requirements and overall administration of such plans
and programs.
 
(e)           Business Expenses.  The Company shall reimburse all reasonable
business expenses and disbursements incurred by the Employee in the performance
of his duties under this Agreement in accordance with the Company’s normal
practices and procedures, with proper accounting therefor.  Without limiting the
generality of the foregoing, all business travel expenses, client and investor
entertainment expenses and airline ticket upgrades shall be reimbursed.
 
(f)           Automobile.  Employee shall receive (i) US$600.00 per month as an
automobile allowance that can be applied against the purchase or lease of an
automobile of Employee’s choosing and (ii) monthly reimbursement in accordance
with rates under applicable tax laws.
 
5.              Termination of Employment
 
The Employment Period and the Employee’s employment hereunder shall be
terminated upon the occurrence of any of the following events, subject to the
provisions of this Agreement applicable to termination of employment, as
follows:
 
(a)           Resignation.  The Employee may voluntarily terminate the
Employment Period and the Employee’s employment hereunder by giving the Company
thirty (30) days’ advance written notice of such termination.
 
(b)           Termination For Cause.  The Company may terminate the Employment
Period and the Employee’s employment hereunder for Cause.  For purposes of this
Agreement, “Cause” shall mean the occurrence of one of the following: (i) fraud
or willful or intentional misrepresentation or misconduct in connection with the
Employee’s performance of his duties hereunder or (ii) willful, intentional or
tortious conduct by the Employee that is detrimental to the Company’s business
operations in a material respect.  Prior to termination for Cause pursuant to
this Section 5(b) the Company shall provide the Employee written notice of such
grounds for termination and the Employee shall have thirty (30) days following
the date of such written notice to respond, which may include correcting his
alleged conduct.  If the Employee takes action to cease or correct said Cause
within the 30 day period and such action in fact ceases or corrects the Cause,
then Cause for termination shall not be deemed to exist.

 
-2-

--------------------------------------------------------------------------------

 

(c)           Termination Without Cause.  The Company may terminate the
Employment Period and the Employee’s employment hereunder without Cause
(“Termination Without Cause”) at any time by giving the Employee thirty (30)
days advance written notice of such termination and payment of the amounts
specified in Section 6 below.
 
(d)           Disability.  The Employment Period and the Employee’s employment
hereunder shall terminate upon his Disability.  For purposes of this Agreement,
“Disability” shall mean the inability of the Employee to perform his essential
duties to the Company, with or without accommodation, on account of physical or
mental illness or incapacity for a period of six consecutive months, or for a
period of eight months, whether or not consecutive, during any 12-month
period.  The Employee’s employment hereunder shall be deemed terminated by
reason of Disability on the last day of the applicable period.
 
(e)           Death.  The Employment Period and the Employee’s employment
hereunder shall terminate upon his death.
 
6.              Rights Upon Termination
 
In the event the Employee’s employment hereunder is terminated during the
Initial Term, the Employee shall have the rights provided below.
 
(a)           “Good Reason Termination” means:
 
 
i.
A material diminution in Employee’s authority, duties or responsibilities;



 
ii.
A change in the geographic location at which Employee is to perform services; or



 
iii.
Any action or inaction that constitutes a breach by the Company of this
Agreement;



provided, however, that for Employee to terminate his employment hereunder for
Good Reason, he must provide not less than fifteen (15) days prior notice to the
Company. If the Company does not cure the event constituting Good Reason within
fifteen (15) days following receipt of such notice, Employee’s termination date
shall be the day immediately following the end of such fifteen-day period,
unless the Company provides for an earlier termination date.
 
(b)           Termination by the Company Without Cause or by the Employee for
Good Reason.  In the event that the Employee’s employment hereunder is
terminated by the Company during the Initial Term as a Termination Without Cause
or Employee terminates his Employment For Good Reason during the Initial Term,
the Company shall pay the Employee: (i) any earned but unpaid Base Salary
through the date of termination, (ii) any unpaid automobile allowance and
unreimbursed business expenses as of the date of termination under Section 4(e)
and (f) hereof, (iii) any amounts or benefits to which Employee is then entitled
to pursuant to Section 6(d) below and (iv) a lump sum severance payment equal to
three times his compensation set forth as base salary and bonus in Section 4(a)
and 4(b) until Employee’s second anniversary, and thereafter during the Initial
Term for a lump sum severance payment equal to three times his base salary set
forth in Section 4(a) only.
 
 
-3-

--------------------------------------------------------------------------------

 

(c)           Payout.  The foregoing amounts shall be paid to Employee not more
than thirty (30) days following date of termination of employment solely out of
Company’s available cash, provided that all amounts shall be paid no later than
the payout date required pursuant to IRC 409A.  All amounts are in U.S. Dollars.
 
(d)           Non-Renewal; Resignation; Termination for Cause; Death;
Disability.  In the event that the Employment Period and the Employee’s
employment hereunder is (i) not renewed pursuant to Section 2 hereof, or (ii)
terminated by resignation of the Employee as provided in Section 5(a), or (iii)
terminated by the Company for “Cause,” the Employee shall not be entitled to
receive, and the Company shall have no obligation to provide, any severance
payments, bonus, or benefits under this Agreement; except that the Company shall
pay the Employee: (i) any earned but unpaid Base Salary through the date of
termination  (ii) any unreimbursed business expenses as of the date of
termination under Section 4(e) hereof and (iii) any other amounts or benefits to
which the Employee is entitled pursuant to Section 6(d) below.
 
In the event that Employee’s employment is terminated as a result of death or
Disability, the Company shall pay Employee or his estate, as the case may be, a
severance payment equal to six (6) month’s base salary at the then current base
salary.
 
(e)           Other Obligations.  The benefits payable to the Employee under
this Agreement are not in lieu of any benefits payable under any employee
benefit plan, program or arrangement of the Company, except as specifically
provided herein, and upon termination of employment, the Employee will receive
such benefits or payments, if any, as he may be entitled to receive pursuant to
the terms and conditions of such plans, programs and arrangements.  Any stock
options or other equity awards pursuant to any compensation plan of the Company
that are not vested as of the date that employment terminates shall have their
vesting accelerated and shall be deemed to be fully vested as of such employment
termination date.
 
7.              Restrictive Covenants
 
(a)           Nondisclosure of Confidential Information.
 
(i)           The Employee acknowledges that during the course of the Employee's
employment with the Company, the Employee has had or will have access to and
knowledge of certain information that the Company considers confidential, and
the release of such information to unauthorized persons would be extremely
detrimental to the Company.  As a consequence, the Employee hereby agrees and
acknowledges that the Employee owes a duty to the Company not to disclose, and
will not communicate, publish or disclose, to any person Confidential
Information (as hereinafter defined), except as may be necessary or appropriate
to conduct the Employee's duties hereunder in the discretion of Employee,
provided that Employee is acting in good faith and in the best interest of the
Company, or as may be required by law or judicial process.  For purposes hereof,
the term "Confidential Information" shall mean any information used by or
belonging or relating to the Company or any of its affiliates that is not known
generally to the industry in which the Company is or may be engaged and which
the Company maintains on a confidential basis, including, without limitation,
any and all trade secrets and proprietary information, employee information,
customer lists and records, business processes, procedures or standards,
know-how, manuals, business strategies, records and financial information, in
each case whether or not reduced to writing or stored
electronically.  Confidential Information shall not include information which is
independently obtained from a third party whose disclosure violates no duty of
confidentiality to the Company.

 
-4-

--------------------------------------------------------------------------------

 

(ii)           The Employee acknowledges and agrees that all analyses, reports,
proposals, software, documentation, machine code and other intellectual property
owned by the Company (collectively, the “Company’s Intellectual Property”) are
and shall remain the sole and exclusive property of the Company, or as otherwise
may be noted, and that in no event shall the Employee have any ownership
interest therein.  In that connection, the Employee hereby irrevocably assigns,
transfers and conveys to the Company all of his  right, title and interest, if
any, in and to the Company’s Intellectual Property, including any rights the
Employee may have to patent, copyright, trade secret or other proprietary rights
in the Company’s Intellectual Property.  The Employee agrees to assist the
Company in every proper way to obtain and from time to time enforce patents,
copyrights, trade secrets and all other proprietary and intellectual property
rights and interest in and to all the Company’s Intellectual Property in any and
all countries, and to that end the Employee will execute and deliver all
documents and other papers and materials for use in applying for, obtaining and
enforcing such patents, copyrights, trademarks and other proprietary and
intellectual property rights and interests, as the Company may request in
writing, together with any assignments thereof to the Company or persons
designated by it.
 
(b)           Non-Compete.  During the Employment Period and continuing for a
period ending two (2) years following the termination of such Employment Period
for any reason, Employee shall not directly or indirectly, (i) own, manage,
operate, control or participate in the ownership, management, operation or
control of, a Restricted Business in the Territory (each as defined below), or
(ii) induce or attempt to induce any established customer of the Company to
cease or decrease the level of doing business with the Company or and/or in any
way interfere with the relationship between any such customer and the
Company.  Notwithstanding the foregoing, Employee may own, directly or
indirectly, solely as an investment, securities of any company traded on any
national securities exchange if the Employee is not a controlling person of, or
a member of a group which controls, such person and does not, directly or
indirectly, own 3% or more of any class of securities of such Person.  For
purposes of this Agreement, “Restricted Business” shall mean (a) the business of
providing on-line package shipping services as conducted by the Company in the
(1) year period immediately preceding the date of employment termination to (b)
small businesses and retail customers based within the United States and Canada
(the “Territory”).  For purposes hereof, “Person” means any natural person or
any business entity.
 
(c)           Survival.  The provisions of this Section 7 shall be applicable
during the Employment period and shall survive for a period of two years after
the termination of the Employment Period.
 
(d)           Enforcement.  The Employee acknowledges and agrees that the
provisions of this Section 7 are reasonable and necessary for the successful
operation of the Company.  The Employee further acknowledges that if he breaches
any provision of this Section 7, the Company will suffer irreparable injury.  It
is therefore agreed that the Company shall have the right to enjoin any such
breach or threatened breach, without posting any bond, if ordered by a court of
competent jurisdiction.  The existence of this right to injunctive and other
equitable relief shall not limit any other rights or remedies that the Company
may have at law or in equity including, without limitation, the right to
monetary and compensatory damages.  If any provision of this Section 7 is
determined by a court of competent jurisdiction to be unenforceable in the
manner set forth herein, the Employee and the Company agree that it is the
intention of the parties that such provision should be enforceable to the
maximum extent possible under applicable law.  If any provision of this Section
7 is held to be invalid or unenforceable, such invalidation or unenforceability
shall not affect the validity or enforceability of any other provision of this
Section 7 (or any portion thereof).  For purposes of the restrictions of this
Section 7, references to the “Company” include reference to its subsidiaries and
affiliates.
 
8.              Successors and Assigns
 
(a)           This Agreement shall inure to the benefit of and be binding upon
the successors and assigns of the Company upon any sale of all or substantially
all of the Company’s assets, or upon any merger, consolidation or reorganization
of the Company with or into any other corporation, all as though such successors
and assigns of the Company and their respective successors and assigns were the
Company.  Except as provided above, this Agreement shall not be assignable by
the Company to any person without the prior written consent of the Employee.
 
 
-5-

--------------------------------------------------------------------------------

 

(b)           This Agreement and all rights of the Employee hereunder shall
inure to the benefit of and be enforceable by the Employee’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.  The Employee’s obligations under this Agreement shall
not be assignable by the Employee.
 
9.              Representations
 
The Employee represents and warrants that his entering into this Agreement and
his employment with the Company will not be in breach of any other agreement
with any current or former employer and that he is not subject to any other
restrictions on solicitation of clients or customers or competing against
another entity.  The Employee understands that the Company has relied on this
representation in entering into this Agreement.
 
10.              Entire Agreement
 
This Agreement contains the entire understanding of the parties with respect to
the subject matter hereof and cancels and supersedes any and all prior
agreements between the parties with respect to the subject matter hereof, except
to the extent specifically provided herein.  Any amendment or modification of
this Agreement shall not be binding unless in writing and signed by the Company
and the Employee.  The Company represents that there are no other agreements
with the Company or other undertakings to or for the Company which have been
executed by the Employee other than as expressly set forth herein.
 
11.              Severability
 
In the event that any provision of this Agreement is determined to be invalid or
unenforceable, the remaining terms and conditions of this Agreement shall be
unaffected and shall remain in full force and effect, and any such determination
of invalidity or unenforceability shall not affect the validity or
enforceability of any other provision of this Agreement.
 
12.              Tax Withholding
 
All compensation paid to the Employee under this Agreement shall be subject to
all applicable income tax, employment tax and all other Provincial, federal,
state and local tax withholdings and deductions.
 
13.               Waiver of Breach
 
The waiver by either party of a breach of any provision of this Agreement by the
other party must be in writing and will not operate or be construed as a waiver
of any subsequent breach by such other party.
 
14.              Notices
 
All notices which may be necessary or proper for either the Company or the
Employee to give to the other shall be in writing and shall be delivered by hand
or sent by registered or certified mail, return receipt requested, or by air
courier, to the Employee at:  the Employee’s then-current address as listed in
the Company’s payroll records or at such other address as may be provided to the
Company for this purpose, and shall be sent in the manner described above to the
Paid, Inc., Attention Chairman of the Board of Directors, 200 Friberg Parkway,
Westborough, Massachusetts 01581 and shall be deemed given when sent, provided
that any notice given under Section 5 hereof shall be deemed given only when
received.  Any party may by like notice to the other party change the address at
which he or they are to receive notices hereunder.
 

 
-6-

--------------------------------------------------------------------------------

 

15.              Governing Law
 
This Agreement shall be governed by and enforceable in accordance with the laws
of the Province of Ontario, without giving effect to the principles of conflict
of laws thereof.
 
16.           Attorneys’ Fees
 
In the event that the Company is required to bring any legal action to enforce
the terms of this Agreement, it shall, in addition to any other remedies
available to it, be entitled to reasonable attorneys’ fees and costs from
Employee, at both the trial and appellate levels, regardless of whether such
action is prosecuted to completion.
 
17.           Dispute Resolution
 
(a)           In the event the parties hereto are unable to mutually resolve any
dispute, controversy or claim arising out of, in connection with, or in relation
to the interpretation, performance or breach of this Agreement, including, but
not limited to, (i) any claim based on contract, tort or statute and (ii) any
claim by the Company to enforce the covenants and seek the remedies set forth
in this Agreement through the courts as it deems necessary or desirable in order
to (A) protect its confidential or proprietary information or (B) prevent the
occurrence of any event which the Company believes will cause it to suffer
immediate and irreparable harm or damage, such dispute, controversy or claim
shall be resolved by litigation; in that connection, each of the parties hereby
consents to the exclusive jurisdiction of the courts located Toronto, Ontario
Canada, and agrees that venue is proper in any of such courts.  Each of the
parties hereto further waives personal service of any and all process upon it,
and consents that all such service of process be made by registered or certified
mail.  Service so made shall be deemed to be completed five (5) business days
after mailing, postage prepaid.
 
(b)           EACH OF THE PARTIES HEREBY WAIVES TRIAL BY JURY, and consents to
any and all relief ordered by the court, after the time for appeal has expired.
 
18.               Counterparts
 
This Agreement may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.
 
[Remainder of page intentionally left blank; signature page follows.]
 

 
-7-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and the Employee have executed this Employment
Agreement as of September __, 2016.
 


 
 
THE EMPLOYEE:
 
________________________________
Allan Pratt




THE COMPANY:


PAID, INC.






By: _____________________________
Name:  Austin Lewis
Title:  ___________________________


 
 
 
-8-

--------------------------------------------------------------------------------

 